t c memo united_states tax_court robert a and m faye strang petitioners v commissioner of internal revenue respondent docket no filed date robert a strang and m faye strang pro_se brandi darwin for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge on date respondent issued a notice of final_determination denying petitioners’ request for an abatement of interest under sec_6404 for their and tax years the issue for decision is whether respondent abused his discretion in failing to abate the assessment of interest background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference all references to petitioner are to robert a strang at the time this petition was filed petitioners resided in punta gorda florida petitioner is a certified_public_accountant on date respondent began an examination of sunshine travel agency inc ’s sunshine corporate tax returns for a period unspecified in the record sunshine is wholly owned by petitioners on date internal_revenue_service irs agent karen garner held her first meeting with petitioner agent garner expanded her examination to include petitioners’ and individual income_tax returns on date between date and date agent garner spent at least days reviewing the relevant returns in early agent garner included petitioners’ income_tax return in the examination respondent issued a 30-day_letter to petitioners on date for the taxable years and and agent garner held a closing conference with petitioner on the same day agent garner closed the case on date after receiving a protest letter from petitioners petitioners’ case was assigned to irs appeals officer roger allen on date officer allen met with petitioner on date but he did not work on petitioners’ case between date and date because of his caseload and other priorities officer allen received petitioners’ offer of settlement on date and respondent received an executed settlement agreement from petitioners on date tax and interest were assessed on date pursuant to the agreement petitioners submitted a claim_for_refund and request for abatement form on date for tax years and on date respondent mailed to petitioners a final_determination disallowing petitioners’ claim_for_abatement of interest under sec_6404 respondent stated therein that he did not find any errors or delays that merit abatement of interest q4e- petitioners filed a timely petition for review of respondent’s denial of their request for abatement of interest the following is the centerpiece of petitioners’ argument from my experience the average amount of time required for an audit is from three to six months after the agent has started the case since the examination process took more than months petitioners assert that respondent unduly delayed the process respondent contends that he did not abuse his discretion in denying petitioners’ request further respondent argues that petitioners have not established that there was an error or delay as a result of a ministerial_act discussion sec_6404 redesignated as sub sec_6404 enacted by sec_302 of the taxpayer bill of right sec_2 tbor2 publaw_104_168 110_stat_1457 provides the tax_court with authority to review the commissioner’s denial of a taxpayer’s request for abatement of interest this court may order an abatement where the commissioner’s failure to abate interest was an abuse_of_discretion see sec_6404 the taxpayer must demonstrate that the commissioner in failing to abate interest exercised his discretion arbitrarily capriciously or without sound basis in law or fact see 112_tc_230 woodral v commissioner t cc - petitioners’ request for abatement of interest is based upon sec_6404 sec_6404 provides that the commissioner may abate interest on any payment of tax to the extent that any delay in payment is attributable to unreasonable error or delay by an officer_or_employee of the irs in performing a ministerial_act the term ministerial_act is defined as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date congress intended for the commissioner to abate interest where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_2 in sec_6404 was amended under sec_301 of tbor2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore the amendment is inapplicable to the instant case see 112_tc_19 n the final_regulation under sec_6404 as issued on date contains the same definition of ministerial_act the final_regulation generally applies to interest accruing on deficiencies or payments of tax for taxable years beginning after date see sec_301_6404-2 proced admin regs -- - vol yet congress intended that abatement would be used sparingly and it did not intend that abatement be used routinely to avoid payment of interest id petitioners contend that respondent unduly delayed the examination process because the examination took more than months petitioners failed to establish any incidence of error or delay in performing ministerial acts that gave rise to any assessment of interest arguably respondent delayed petitioners’ case when officer allen set their case aside for months to work on other cases however the failure of an irs officer to work on a case due to other priorities is not a ministerial_act see leffert v commissioner tcmemo_2001_ we conclude that respondent’s failure to abate interest was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
